December 5, 2019

Via ECF and Email (OetkenNYSDChambers@nysd.uscourts.gov)

The Honorable J. Paul Oetken
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re: United States v. Dale Anthony Davidson, S1 18 Cr. 519 (JPO)

Dear Judge Oetken:

       The defense respectfully requests an order extending the surrender date for Mr. Davidson
from December 9, 2019 to February 10, 2020. The government does not oppose this request. The
reason for the request is because Mr. Davidson’s maternal grandmother, Donna Jones, was recently
informed that her cancer has progressed to Stage IV and that she has approximately 60 days to live.
This news has been devastating to Mr. Davidson. Mr. Davidson respectfully requests that the Court
extend his surrender date by 60 days to allow him to spend time with his grandmother before she
dies.

      Attached as Exhibit A are true and correct copies of redacted medical records for Mr.
Davidson’s grandmother, and attached as Exhibit B is a true and correct copy of the Judgment and
Commitment Order entered in this case. Thank you for the Court’s consideration.

Sincerely,


James W. Spertus
Counsel for Anthony Davidson

cc: Assistant United States Attorney Nathan Rehn (via ECF)

        SO ORDERED. Mr. Davidson surrender date is extended to 12:00 noon on February 10,
2020, and he shall surrender to the custody of the Bureau of Prisons at the designated facility where
Mr. Davidson will server his sentence, or alternatively to the United States Marshal for the Southern
District of New York in the absence of designation to a facility by the Bureau of Prisons.


___________________________
The Honorable J. Paul Oetken
United States District Judge                                 Dated: December 6, 2019
